Citation Nr: 1617112	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  12-22 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for giant cell tumor left ring finger, status post amputation (left ring finger cancer).

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for embryonal cell carcinoma, left testicle with metastasis lymph nodes and retropentoneum (left testicle cancer).

4.  Entitlement to service connection for an acquired psychiatric disorder to include PTSD.

5.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right leg.

6.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left leg.

7.  Entitlement to a rating in excess of 20 percent for type 2 diabetes mellitus.

8.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to July 1971 and his service included service in the Republic of Vietnam from July 1970 to July 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from April 2010 and October 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St Jackson, Mississippi.  In January 2016, the Veteran testified at a video hearing before the undersigned and a transcript of that hearing has been associated with the claims file.

As to the PTSD claim, the Board has recharacterized this service connection claim as it appears above because of the United States Court of Appeals for Veterans Claims (Court) holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence).

Since issuance of the statements of the case (SOCs) additional evidence has been added to the claims file.  However, the Board finds that a remand for agency of original jurisdiction (AOJ) review of this evidence is not needed because in January 2016 the Veteran's representative waived AOJ review.  See 38 C.F.R. § 20.1304(c) (2015).  

The claims for increased ratings for peripheral neuropathy of the right and left leg as well as type 2 diabetes mellitus and the claim for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A May 1994 rating decision most recently denied the Veteran's claims of service connection for left ring finger and testicle cancers; he did not appeal that decision or submit new and material evidence within the one year appeal period.

2.  Evidence received since the May 1994 rating decision either does not relate to an unestablished fact necessary to substantiate the claims of service connection for left ring finger and testicle cancers or is cumulative of evidence of record at the time of the prior final decision.

3.  A January 2002 rating decision denied the Veteran's claim of service connection for PTSD; he did not submit new and material evidence within the one year appeal period.

4.  A September 2003 decision found that Veteran had not filed a Substantive Appeal to the January 2002 rating decision that denied service connection for PTSD; he did not appeal that decision or submit new and material evidence within the one year appeal period.

5.  Evidence received since the final rating decision is new, related to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for PTSD.

6.  An acquired psychiatric disorder diagnosed as PTSD had its onset in service.


CONCLUSIONS OF LAW

1.  The May 1994, January 2002, and September 2003 rating decisions are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence has not been submitted sufficient to reopen a claim of entitlement to service connection for left ring finger cancer.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  New and material evidence has not been submitted sufficient to reopen a claim of entitlement to service connection for left testicle cancer.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  Evidence submitted to reopen the claim of entitlement to service connection for PTSD is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  An acquired psychiatric disorders diagnosed as PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), describes VAs duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The claimant must also be notified of what specific evidence she is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veterans service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

As to the applications to reopen the claims of service connection for left ring finger and testicle cancers, the Board finds that a letter dated in February 2010, before the April 2010 rating decision, provided the claimant with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  See VAOPGCPREC 6-2014 (November 21, 2014) (determined that Kent v. Nicholson, 20 Vet. App. 1 (2006), is no longer controlling insofar as it construed former 38 U.S.C. § 5103(a) to require that VA provide case-specific notice to a claimant who had filed an application to reopen a previously denied claim).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Cour held that 38 C.F.R. § 3.103(c) (2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the January 2016 Board hearing, the Veteran was assisted at the hearing by his representative and the representative and the VLJ asked questions to ascertain the extent of any in-service event or injury and whether any current disability is related to his service.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his applications to reopen.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As to the duty to assist, the Board finds that VA has secured all available pertinent evidence and conducted all appropriate development.  Specifically, the record shows that VA obtained and associated with the claims file all identified and available in-service and post-service records, including his service treatment records and his post-service records from the Social Security Administration (SSA) and the Biloxi and Panama City VA Medical Centers.  See 38 U.S.C.A. § 5103A(b).  

As to a medical opinion, VAs statutory duty to assist a claimant in the development of these previously finally denied claims by obtaining a medical opinion does not attach until the claims have been reopened based on the submission of new and material evidence.  38 C.F.R. § 3.159(c)(4)(iii).  As explained below, the Veteran has not submitted new and material evidence here.  Therefore VA has no obligation to obtain a medical opinion. 

In summary, the facts relevant to this appeal have been properly developed, and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the claimant will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the VBMS and Virtual VA claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the claimant or obtained on his behalf be discussed in detail.  Rather, the Boards analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Applications to Reopen 

The Veteran and his representative contend that the claimant's left ring finger and testicle cancers are due to his military service including his exposure to herbicides serving in the Republic of Vietnam.  Similarly, they contend the Veteran has PTSD due to his service in the Republic of Vietnam.  

As to reopening a prior final decision, the law provides that if new and material evidence has been presented or secured with respect to matters which have been disallowed, these matters may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board is required to give consideration to all of the evidence received since the first denial of the claim in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

In this regard, the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010) held that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Further, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

a.  Left Ring Finger and Testicle Cancers

With the above criteria in mind, the record shows that a May 1994 rating decision most recently denied the Veteran's claim of service connection for left ring finger and testicle cancers because there was no relationship between the cancers he was diagnosed post-service and his military service including his service in the Republic of Vietnam.  The Veteran neither appealed the May 1994 rating decision nor filed with VA statements and/or medical evidence related to these disabilities in the first post-decision year.  38 C.F.R. § 3.156(b).  Accordingly, the Board finds that the May 1994 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

Since this final May 1994 decision, VA has obtained and associated with the record additional VA and private treatment records, including from the SSA, as well as received written statements in support of the claims from the Veteran as well as testimony at a personal hearing.

As to the VA and private treatment records, they show the Veteran continued to have a history of left ring finger and testicle cancers.  As to the written statements from the Veteran and the hearing testimony, these statements and testimony amount to nothing more than the appellant's continued claims that his left ring finger and testicle cancers are due to his exposure to herbicides, including Agent Orange, during his confirmed service in the Republic of Vietnam from July 1970 to July 1971.  This medical evidence and the lay claims were, in substance, before VA when it last denied the claim.  Thus, the newly received evidence tends to prove nothing that was not already previously shown.  That the Veteran has a history of left ring finger and testicle cancers and he continue to claim that they are due to his exposure to herbicides, including Agent Orange, during his confirmed service in the Republic of Vietnam is not new evidence within the context of 38 C.F.R. § 3.156(a) because it is cumulative evidence.  Because new and material evidence has been received, the appeal as to these claims must be denied.

b.  PTSD

With the above criteria in mind, the record shows that a January 2002 rating decision denied the Veteran's claim of service connection for PTSD because, among other things, there was no relationship between his disability and his military service including his service in the Republic of Vietnam.  The Veteran did not file with VA new and material medical evidence related to his PTSD in the first post-decision year.  38 C.F.R. § 3.156(b).  However, in April 2002 the Veteran filed a notice of disagreement (NOD) as to the January 2002 rating decision and in June 2003 the RO issued him a SOC.  However, in a September 2003 decision, the RO found that the Veteran did not perfect his appeal to the January 2002 rating decision by filing a Substantive Appeal.  However, the claimant did not appeal the September 2003 decision or submit new and material evidence within the one year appeal period.  Accordingly, the Board finds that the January 2002 and September 2003 decisions are final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

Since the above final decision, VA received an opinion from Dr. Joseph G. Law in April 2012 in which he opined that the Veteran's PTSD was due to his military service.  As such, the Veteran's claim is reopened.  

The Service Connection Claim

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including a psychosis, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

As to PTSD, regulations provide that a grant of service connection requires the following: (i) if the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor; (ii) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a); (iii) medical evidence establishing a link between current symptoms and an in-service stressor; and (iv) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

Effective July 13, 2010, if a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 75 Fed. Reg. 39,843 (Jul. 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3)).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

As to a current disability, both VA and Dr. Law have diagnosed the Veteran with PTSD.  See VA treatment records dated in October 2001; Dr. Law letter received by VA on April 2012.  On the other hand, neither the October 2010 nor the November 2013 VA examiner diagnosed the Veteran with PTSD.  Tellingly, the diagnosis of PTSD by Dr. Law and in the VA treatment record like the opinions provided by the October 2010 and the November 2013 VA examiners were provided after a review of the relevant parts of the Veteran's medical records, contain citation to relevant evidence found in the appellant's medical history, and/or an examination of the claimant.  Therefore the Board finds that the evidence, both positive and negative, as to whether the Veteran has a diagnosis of PTSD is at least in equipoise.  Under such circumstances, and granting the Veteran the benefit of any doubt in this matter, the Board concludes that it does.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Therefore, the Board finds that the medical evidence of record establishes that the Veteran has a current disability-PTSD.  See McClain.  

As to a stressor, the Veteran's records confirm that he served in the Republic of Vietnam from July 1970 to July 1971.  Moreover, the Board finds that the Veteran in writing to VA and at his personal hearing both competently and credibly reported, in substance, that during this time he was in fear of his life.  Therefore, the Board finds that the record establishes the occurrence of in-service stressor involving "fear of hostile military or terrorist activity."  See 38 C.F.R. § 3.304(f)(3).   

As to medical evidence of a nexus between the in-service stressor and the current disability, in April 2012 Dr. Law opined that the Veteran's PTSD was due to his military service after a review of the relevant parts of his in-service and post-service medical records as well as an examination of the appellant.  This medical opinion is not directly contradicted by any other medical opinions of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

Therefore, the Board finds that the most probative evidence of record shows that the Veteran has an acquired psychiatric disorder diagnosed as PTSD due to his military service and service connection is warranted.  38 C.F.R. §§ 3.303, 3.304(f).

Lastly, the Board finds that it need not consider whether service connection is warranted for an acquired psychiatric disorder other than PTSD because the Veteran testified that a grant of service connection for any acquired psychiatric disorder would fully satisfy his appeal as to this issue.  See Transcript from January 2016 personal hearing, p. 16.


ORDER

The application to reopen a claim of entitlement to service connection for left ring finger cancer is denied.

The application to reopen a claim of entitlement to service connection for left testicle cancer is denied.

New and material evidence has been submitted to reopen a claim of entitlement to service connection for PTSD.

Service connection for an acquired psychiatric disorder diagnosed as PTSD is granted.



REMAND

As to the claims for increased ratings for peripheral neuropathy of the right and left leg as well as type 2 diabetes mellitus, the Board finds that a remand is required because the Veteran testified, in substance, that his observable adverse symptomatology due to these disabilities has worsened since his most recent VA examination.  See 38 U.S.C.A. § 5103A(d); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995). 

As to the claim for a TDIU, the Board finds this issue must also be remanded because its adjudication is inextricably intertwined with the above rating claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter). 

While the appeal is in remand status, the AOJ should give the Veteran an opportunity to support his claims with credible lay statements as well as obtain and associate with the claims file any outstanding VA and private treatment records.  See 38 U.S.C.A. § 5103A(b); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, these issues are REMANDED to the AOJ for the following actions:

1.  Associate with the claims file any outstanding treatment records of the Veteran from the Biloxi and Panama City VA Medical Centers. 

2.  After obtaining authorizations from the Veteran, associated with the claims file any outstanding private treatment records, including from Dr. Richard Smith at the North Bay Family Medical Clinic.

3.  Notify the Veteran and his representative that they can submit lay statements from the claimant and from other individuals who have first-hand knowledge of any current problems caused by his right and left leg peripheral neuropathy, type 2 diabetes mellitus, and PTSD including any problems they cause with employment.  Provide them a reasonable time to submit this evidence.  

4.  Schedule the Veteran for an examination to determine the severity of his peripheral neuropathy of the right and left leg.  The claims folder should be made available to and reviewed by the examiner.  The examiner is to identify all pathology found to be present.  

5.  Schedule the Veteran for an examination to determine the severity of his type 2 diabetes mellitus.  The claims folder should be made available to and reviewed by the examiner.  The examiner is to identify all pathology found to be present.  

6.  Then, after conducting any further development deemed warranted, adjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran a supplemental statement of the case (SSOC) that gives him notice of all the evidence added to the record since the SOC.  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


